DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (US 2016/0325680).

Regarding claim 1, Curtis discloses:
An imaging display system (Curtis: [0029]; [0031]; Fig 7) comprising: 
an image sensor that images an image of outside of a device mounted with the image sensor and outputs a video signal that indicates the image (Curtis: [0042]-[0044]; camera sensor of vehicle; recorded video); 

a hardware signal processing unit that receives the digital video signal from the hardware video signal processing unit (Curtis: [0045]; [0047]-[0054]; hub), analyzes the digital video signal (Curtis: [0049]; image processing/analyzing), generates an alert signal that indicates an event of an alert target related to the digital video signal (Curtis: [0049]; [0103]; generate warning graphics, notifications), and outputs the alert signal (Curtis: [0049]; [0102]-[0105]; [0115]; generated warning graphics and notifications are used for eventual user display/alert); 
a hardware display control unit that receives the digital video signal from the hardware video signal processing unit and the alert signal from the hardware signal processing unit (Curtis: [0051]-[0054]; client receives processed sensor measurements from the hub or the sensor module and notifications from the hub), generates a display signal based on the digital video signal and the alert signal, and outputs the display signal (Curtis: [0053]-[0054]; client defines a display/input frame or display/input region for user device); and 
a display that displays an image that is indicated by the display signal (Curtis: [0053]-[0054]; [0103]-[0105]; user device display notification/graphic/object).

Regarding claim 2, Curtis discloses:
The imaging display system according to claim 1, wherein the digital video signal that is output by the hardware video signal processing unit includes a first digital video signal that is transmitted to the hardware display control unit and a second digital video signal that is transmitted to the hardware signal processing unit, and the first digital video signal and the second digital video signal are different from one another (Curtis: [0082]-[0084]).

Regarding claim 3, Curtis discloses:
The imaging display system according to claim 2, wherein a range of the image that is indicated by the first digital video image is partially different from a range of the image that is indicated by the second digital video signal (Curtis: [0082]-[0084]; [0090]-[0098]).

Regarding claim 4, Curtis discloses:
The imaging display system according to claim 1, wherein the hardware video signal processing unit, the hardware display control unit, and the display are integrally configured and the hardware video signal processing unit and the hardware signal processing unit are coupled to one another via a cable that forms a transmission line in the device (Curtis: Fig 2; [0045]-[0050]).

Regarding claim 5, Curtis discloses:


Regarding claim 6, Curtis discloses:
The imaging display system according to claim 1, further comprising: 
a plurality of imaging device units each of which includes at least the image sensor and the hardware video signal processing unit (Curtis: Fig 19; [0042]-[0043]), 
wherein the hardware signal processing unit receives the digital video signal that has been output from each of the hardware video signal processing units of the plurality of imaging device units via a transmission line in the device, generates a related signal related to the plurality of digital video signals which have been received, and outputs the related signal via the transmission line in the device (Curtis: [0045]; [0047]-[0054]).

Regarding claim 7, Curtis discloses:


Regarding claim 8, Curtis discloses:
The imaging display system according to claim 1, wherein the alert signal includes an alert flag (Curtis discloses editing the video stream (Curtis: [0082]-[0084]; [0090]-[0098]), including the option of zoom instructions for an obstacle (Curtis: [0090], which is an alert flag setting. Curtis also discloses applying overlay alerts and generating interface elements such as warning graphics and notifications (Curtis: [0033]; [0049]; [0103]-[0105]) based on parameter values such as vehicle-to-object distance, display location match or analysis measurements (Curtis: [0094]; [0104]), where each parameter is an alert flag setting.).

Regarding claim 9, Curtis discloses:
An imaging display system (Curtis: [0029]; [0031]; Fig 7) comprising: 

a hardware video signal processing unit that receives the video signal from the image sensor and outputs a digital video signal based on the video signal (Curtis: [0044]; processing system of sensor for video [0050]); 
a hardware signal processing unit that receives the digital video signal from the hardware video signal processing unit (Curtis: [0045]; [0047]-[0054]; hub), analyzes the digital video signal (Curtis: [0049]; image processing/analyzing), generates an alert signal that indicates an event of an alert target related to the digital video signal (Curtis: [0049]; [0103]; generate warning graphics, notifications), and outputs the alert signal (Curtis: [0049]; [0102]-[0105]; [0115]; generated warning graphics and notifications are used for eventual user display/alert); 
a hardware display control unit that receives the digital video signal from the hardware video signal processing unit and the alert signal from the hardware signal processing unit (Curtis: [0051]-[0054]; client receives processed sensor measurements from the hub or the sensor module and notifications from the hub), generates a display signal based on the digital video signal and the alert signal, and outputs the display signal (Curtis: [053]-[0054]; client defines a display/input frame or display/input region for user device); 

 a speaker that output an alert sound or a word that indicates the alert signal from the hardware signal processing unit (Curtis: [0103]; notification played by a user device speaker).

Regarding claim 10, Curtis discloses:
An imaging display system (Curtis: [0029]; [0031]; Fig 7) comprising: 
an image sensor that images an image of outside of a device mounted with the image sensor and outputs a video signal that indicates the image (Curtis: [0042]-[0044]; camera sensor of vehicle; recorded video); 
a hardware video signal processing unit that receives the video signal from the image sensor and outputs a digital video signal based on the video signal (Curtis: [0044]; processing system of sensor for video [0050]); 
a hardware signal processing unit that receives the digital video signal from the hardware video signal processing unit (Curtis: [0045]; [0047]-[0054]; hub), analyzes the digital video signal (Curtis: [0049]; image processing/analyzing), generates a related signal that is related to assistance control based on the digital video signal (Curtis: [0049]; [0103]; generate warning graphics, notifications to assist user), and outputs the related signal (Curtis: 
a hardware display control unit that receives the digital video signal from the hardware video signal processing unit and the alert signal from the hardware signal processing unit (Curtis: [0051]-[0054]; client receives processed sensor measurements from the hub or the sensor module and notifications from the hub), generates a display signal based on the digital video signal and the alert signal, and outputs the display signal (Curtis: [053]-[0054]; client defines a display/input frame or display/input region for user device); 
a display that displays an image that is indicated by the display signal based on the digital video signal (Curtis: [0044]; [0050]; [0053]-[0054]; [0103]-[0105]; user device display notification/graphic/object); and 
a hardware drive assistance control unit that controls the device based on the related signal from the hardware signal processing unit (Curtis: [0049]; [0063]; [0066]; [0127]-[0131]; control user device based on user inputs).

Regarding claims 11-20, Curtis discloses:
A device comprising: the imaging display system according to claims 1-10 mounted therein (Curtis: abstract; Fig 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488